Citation Nr: 0107426	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of syphilis.

2.  Entitlement to an increased evaluation for service-
connected anxiety neurosis, currently rated as 10 percent 
disabling.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a cardiac disorder, to include 
hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from October 1943 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

In January 1966, the veteran filed his original claim seeking 
entitlement to service connection for several disabilities.  
He did not list a heart condition among those for which 
service connection was claimed.  However, in response to a 
request from the RO for evidence to support his claim, he 
submitted a letter from W. A. Williamson, M.D.  Dr. 
Williamson indicated that the veteran had told him that, 
while he was in service, he suffered from a severe nervous 
condition associated with extreme anxiety and cardiac 
manifestations.  The veteran underwent an examination in 
connection with his claim.  The examiner found no apparent 
enlargement of the heart, no arrhythmia, and no murmurs.  An 
electrocardiogram was performed, and the cardiologist 
reported sinus rhythm and no definite evidence of myocardial 
damage.  In a September 1966 rating decision, the RO denied 
entitlement to service connection for paroxysmal tachycardia.  
Service connection was granted for residuals of syphilis and 
anxiety neurosis.

In connection with a claim for pension in 1986, the veteran 
underwent an examination, on which he was diagnosed to have, 
inter alia, arteriosclerotic heart disease.  Chest x-ray was 
read as showing no cardiac enlargement, but his EKG was 
interpreted to show possible left atrial enlargement.  In 
evaluating his pension claim in October 1986, the RO listed 
the veteran's now-diagnosed arteriosclerotic heart disease as 
non-service connected.

In November 1990, in connection with a claim for service-
connection for another condition, the RO confirmed the non-
service connected status of a cardiac disability.

In December 1998, the veteran submitted an informal claim 
seeking service connection for, inter alia, hypertension, 
enlarged heart, and leaking valve.  In the June 1999 rating 
decision here on appeal, the RO denied reopening of the claim 
for a heart disorder.  In doing so, it relied on a test for 
determining newness and materiality of evidence that had 
previously been invalidated.  In the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38  U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Furthermore, in the 
case here on appeal, the RO, in the statement of the case 
(SOC), apparently determined that the claim for a heart 
condition was not well grounded.

Notwithstanding that the RO initially relied upon a now-
invalid standard for determining whether new and material 
evidence has been submitted, it did consider the issue under 
the appropriate standard, and provided the veteran notice of 
appropriate laws and regulations in the November 1999 
supplemental statement of the case (SSOC).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and since the RO 
based, at least part of its denial of the veteran's new and 
material claim on whether the veteran has presented a well-
grounded claim, a remand in this case is required for 
compliance the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, remand is required.  

Additional development of the evidence is also necessary 
because potentially relevant medical records have not been 
obtained by the RO.  For example, when the veteran submitted 
his claim in December 1998, he stated that he received 
treatment at hospitals/medical centers/clinics in Pensacola, 
Florida; Arrowhead, California; Huntsville, Alabama; 
Charleston, South Carolina; and Panama.  He also wrote that 
he was treated at the VA Medical Center in Birmingham, 
Alabama.  It further appears that he receives Social Security 
Administration (SSA) benefits.  It appears that some or 
nearly all of these records have not been obtained and 
included in the claims folder.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such duty 
extends to obtaining records from other Government agencies 
such as the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

As the case must be remanded for the foregoing reason, the 
veteran should be re-examined by VA in connection with his 
claims for increase.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  If, 
following notice and any assistance provided pursuant to the 
Veterans Claims Assistance Act of 2000, it appears that 
examinations are necessary in connection with other pending 
issues, such examinations as may be necessary to diagnose or 
obtain any needed medical opinion should be accorded the 
veteran.

Finally, in December 1998, the veteran submitted an informal 
claim for service connection of a back condition, arthritis 
in his back from his neck down, and a sinus condition.  The 
RO wrote to the veteran in October 1999, informing him of the 
evidence necessary to state well-grounded claims for the back 
and sinus conditions, and advising him of the previous denial 
of service connection for a cervical spine disability and the 
need to submit new and material evidence to reopen it.  The 
veteran submitted a letter in October 1999 in which he 
indicated a desire to appeal the decisions on the sinus and 
back claims.  In a case in which a claimant has expressed 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Furthermore, there has been a significant change in 
the law, and there is no longer a requirement that a well-
grounded claim be presented in order to trigger the 
Department's duty to assist the veteran.  Accordingly, these 
issues will be remanded to the RO for such notice and 
development as may be required by the Veterans Claims 
Assistance Act of 2000, for the issuance of a statement of 
the case after readjudication if any benefit sought remains 
denied, and to give the veteran an opportunity to perfect an 
appeal to the Board.

Accordingly, this case is REMANDED for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request that the veteran provide a 
list of those who have treated him for 
any heart disability, syphilis or the 
residuals, or a psychiatric disorder 
since 1998.  Ask the veteran to provide 
appropriate releases for each private 
care provider, and request the veteran's 
private treatment records, if any.  If 
any request for private treatment records 
is unsuccessful, notify the veteran so he 
may have an opportunity to submit the 
records himself.  38 C.F.R. § 3.159(c) 
(2000).

Ask the veteran to provide the names of 
VA medical centers or outpatient clinics 
from which he has received treatment for 
any condition in issue and the 
approximate dates of treatment.  Obtain 
and associate with the claims file all VA 
treatment records of which the veteran 
provides notice.  All VA records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already 
on file, that fact should be annotated in 
the claims folder.  Any other records 
should be associated with the claims 
folder.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
anxiety disorder.  The claims folder and 
a copy of this remand should be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  Any indicated tests 
and studies, including psychological 
studies (if deemed warranted by the 
examiner), should be conducted.

Finally, the examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned as stated in American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
DSM-IV.  The significance of the GAF 
score should be discussed.  The rationale 
for all conclusions should be provided.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and extent of any syphilis 
residuals.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should state whether the 
veteran now suffers from any type of 
syphilis and identify any of the 
residuals he has that can be directly 
attributed to this disease.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

6.  Review the veteran's claims for 
service connection for a sinus disorder, 
a back disorder other than a cervical 
spine disorder, and to reopen a claim of 
entitlement to service connection for a 
cervical spine disorder.  Undertake any 
necessary notice and development required 
by the Veterans Claims Assistance Act of 
2000.  Readjudicate the claims and, if 
any benefit remains denied, provide the 
veteran a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  Notify him of the time limit 
within which he must respond to the RO if 
he wishes to perfect an appeal.  
Thereafter, these issues are to be 
returned to the Board only if the veteran 
submits a timely and adequate substantive 
appeal.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000.  The 
veteran has a right to compliance with 
the terms of this remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

